DAVID A. NELSON, Circuit Judge,
dissenting.
The current version of 8 U.S.C. § 1252(a)(2) reflects an amendment adopted on December 12, 1991, when the President signed into law the Miscellaneous and Technical Immigration and Naturalization *1256Amendments of 1991, Pub.L. 102-232. In light of this amendment, the Immigration and Naturalization Service recently filed a motion asking us to remand Mr. Probert’s case to the district court with instructions to dismiss the action as moot.
Paragraph 7 of the INS motion reads as follows:
“On the basis of this recent amendment to section 242(a)(2) [8 U.S.C. 1252(a)(2)] — which eliminates the challenged mandatory detention provision with respect to ‘any lawfully admitted alien’ such as plaintiff and which makes it possible for plaintiff to obtain the relief sought, release on bond — this case has been rendered moot.”
Mr. Probert has filed an answer in which he admits the allegations of each paragraph of the motion, including paragraph 7. Mr. Probert’s pleading goes on to conclude with this statement: “[Probert] agrees that this Court should vacate the judgment of the district court below and remand with the direction that the case be dismissed as moot.”
Both parties thus having formally advised us that they consider their lawsuit moot, I should be reluctant to say they are both wrong unless I had a very clear understanding of why they are wrong. Because I lack such an understanding, it would be my preference to grant the motion and remand the case with instructions to dismiss it.
As far as the proper interpretation of the prior version of 8 U.S.C. § 1252(a)(2) is concerned, it seems to me that this issue has become a dead letter and that we ought to deal with it accordingly. See Paxton v. INS, 925 F.2d 1465 (6th Cir.1991), an unpublished order of this court remanding for dismissal as moot an appeal that involved both constitutional and interpretational issues that were mooted by an earlier amendment of § 1252(a)(2).
Mr. Probert is not asking for our interpretation of the current version of § 1252(a)(2), and I doubt that the judicial power conferred by Article III of the Constitution authorizes us to issue advisory opinions ex mero mo tu. I think we should treat this case the same way we treated Paxton. My colleagues having seen the matter differently, I respectfully dissent.